Name: Commission Regulation (EU) No 506/2010 of 14 June 2010 amending the Annex to Council Regulation (EC) No 21/2004 as regards ovine and caprine animals kept in zoos (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production;  health;  research and intellectual property;  social affairs
 Date Published: nan

 15.6.2010 EN Official Journal of the European Union L 149/3 COMMISSION REGULATION (EU) No 506/2010 of 14 June 2010 amending the Annex to Council Regulation (EC) No 21/2004 as regards ovine and caprine animals kept in zoos (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular the first subparagraph of Article 10(1) thereof, Whereas: (1) Article 1 of Regulation (EC) No 21/2004 provides that each Member State shall establish a system for the identification and registration of ovine and caprine animals in accordance with the provisions of that Regulation. (2) The aim of Regulation (EC) No 21/2004 is to ensure individual traceability of ovine and caprine animals throughout their lifetime. In accordance with Article 4(2) and Section A of the Annex to that Regulation, these animals shall be identified by visible identifiers, such as an eartag, a mark on the pastern or a tattoo. (3) Specific animal health requirements for exotic animals kept in zoos are provided for under Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2). That Directive also sets out provisions on identification and record keeping, which means that most of the ovine and caprine animals that are kept in approved zoos are already subject to requirements aiming at individual identification and traceability. (4) Furthermore, the vast majority of ovine and caprine animals that are kept in zoos belong to exotic species. Visible identifiers, however, might be impracticable for the purpose of exhibiting the animals in zoos to the public as they may affect the authentic look of the animals, in particular exotic species. (5) With a view to a reduction of administrative burdens and to the specific nature of zoo animals, i.e. the very limited number of animals concerned and their special purpose of exhibition, it would be proportionate to allow derogations from specific elements of Regulation (EC) No 21/2004 concerning identification, and more precisely the obligation to use visible or electronic identifiers. (6) It is therefore appropriate to allow for the competent authorities of the Member States to exempt ovine and caprine animals that are kept in and moved between zoos which are approved in accordance with Article 13(2) of Directive 92/65/EEC from the obligation to use visible or electronic identifiers, in so far as the animals in question are already individually identifiable and traceable on the basis of the provisions of that Directive. However, in case the animals are moved to any holding other than an approved zoo they need to be identified in accordance with Article 4(1) of Regulation (EC) No 21/2004. (7) Section A of the Annex to Regulation (EC) No 21/2004 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 21/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 5, 9.1.2004, p. 8. (2) OJ L 268, 14.9.1992, p. 54. ANNEX In Section A of the Annex to Regulation (EC) No 21/2004, the following point is added after point 7: 8. By way of derogation, to the identification requirement provided for in Article 4(1), the competent authority may decide that the provisions of Section A shall not apply to ovine and caprine animals kept in and moved between zoos approved in accordance with Article 13(2) of Council Directive 92/65/EEC (1), provided that the animals are individually identified and traceable. (1) OJ L 268, 14.9.1992, p. 54.